DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 07/19/2021.
Claims 1-7 and 14-20 are canceled.
Claims 8-13 are presented for examination.
Response to Arguments
Regarding Double Patenting Rejection: Claims 1, 2, 4, 6, 7 and 14 are canceled. Therefore, the rejection has been withdrawn. 
Regarding 35 USC 101 Rejection: Claims 1-7 and 14-20 are canceled. Therefore, the rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“[0001] This application is a continuation of U.S. patent application Serial No. 15/137,629 filed on April 25, 2016, now Patent No. 10,310,136, which claims the benefit of U.S. provisional patent application Serial No. 62/152,167 filed on April 24, 2015. U.S. patent application Serial 
Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 8-13 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “classifying each of the plurality of thin interfaces based on their effect on hydraulic fracture growth; determining an average hydrocarbon filled porosity over a fixed compartmentation height as a function of depth within the formation; determining an average number of thin interfaces over the fixed compartmentation height as a function of depth within the formation; selecting a landing location having an averaged hydrocarbon filled porosity above a set lower limit and a minimum averaged number of thin interfaces; predicting hydraulic fracture growth by simulating a well that is landed and completed at the selected landing location” as recited in the independent claim 8.  
The closest prior art of record Suarez-Rivera et al (US Publication No. 2009/0319243) discloses comprehensive laboratory testing and detailed petrologic analysis may be conducted to study the core geology par [0036], continuous measurements on the core of surface properties are conducted to evaluate core scale heterogeneity par [0036], these continuous measurements on the core may then be combined with the results of cluster analysis defined based on log measurements on the cored well to optimize sample selection, representation of the (log-scale) cluster unit identified in the core, and integration to geologic and petrologic analysis par [0037].  However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        09/02/2021